DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 21-22 and 24 are rejected under 35 U.S.C. 102 (a) as being anticipated by Zheng et al. (NPL titled: “Peak-to-Average Power Ratio Reduction in OFDM Index modulation Through Convex Programming”).
In regards to claims 1 and 21, Zheng et al. (NPL titled: “Peak-to-Average Power Ratio Reduction in OFDM Index modulation Through Convex Programming”; provided by applicant in the IDS)  method for wireless communication, comprising: identifying data to include in an index modulation orthogonal frequency division multiplexing (IM-OFDM) data transmission (see section II first paragraph on page 1505 second column:  In OFDM-IM, the N sub-carriers in one OFDM symbol are divided into g blocks each with n sub-carriers, and the corresponding length-m information bit sequence is partitioned into g blocks each with p bits, i.e. N = ng and m = pg) for which a set of resource elements is available, wherein the data includes a first portion and a second portion and the set of resource elements includes a first subset of resource elements (see section II first paragraph on page 1505 second column; k out of n sub-carries are activated to transmit signals) and a second subset of resource elements (see section II first paragraph; the other n – k sub-carriers remain idle); including the first portion of the data in the first subset of resource elements, wherein the first subset of resource elements are selected to correspond to one or more active subcarriers for the IM-OFDM data transmission (see section II first paragraph on page 1505 second column; k out of n sub-carries are activated to transmit signals); encoding the second portion of the data by a configuration of the first subset of resource elements (see section II first paragraph on page 1505 second column; The first p1 bits of the incoming p-bit sequence are used to determine the indices of the k activated sub-carriers and remaining p2=p-p1 bits are mapped into the k M-ary amplitude phase modulation (APM) constellation symbols); transmitting, via the IM-OFDM data transmission, first signals over the first subset of resource elements, the first signals representative of the first portion of the data (see equation 3 on page 1506 first column for frequency-domain (FD) signal representation and equation 5 where the corresponding Time domain (TD) signal is obtained by transforming the FD signal); and transmitting, via the IM-OFDM data transmission and over one or more resource elements of the second subset of resource elements, one or more second signals (see section III subsection C bottom of second column on page 1506; a new peak to average power ration (PAPR) reduction through unitizing only the idle sub-carrier. Concretely a dither signal is added in the idle sub-carrier while the signal in the active sub-carrier is unchanged).
In regards to claims 2 and 22, Zheng teaches, reducing a peak-to-average-power ratio associated with transmission of the first signals by transmission of the one or more second signals (see section III subsection C bottom of second column on page 1506; a new peak to average power ration (PAPR) reduction through unitizing only the idle sub-carrier. Concretely a dither signal is added in the idle sub-carrier while the signal in the active sub-carrier is unchanged).
In regards to claims 4, and 24 Zheng teaches, selecting the configuration according to an index modulation scheme (see section III subsection B first and second paragraphs on page 1506; ACE method can be applied directly to OFDM-index modulation, figure 1 gives the super constellation when 16-QAM is employed in the active sub-carrier).
Claim(s) 1-5 and 21-25 are rejected under 35 U.S.C. 102 (a) as being anticipated by Zheng et al. (NPL titled: “Peak-to-Average Power Ratio Reduction in OFDM Index modulation Through Convex Programming”; provided by the applicant in the IDS).
In regards to claims 1 and 21 Memisoglu et al. (NPL titled: “Low Complexity Peak-to-Average Power Ratio Reduction in OFDM-IM”) teaches a method for wireless communication, comprising: identifying data to include in an index modulation orthogonal frequency division multiplexing (IM-OFDM) data transmission (see section II first paragraph and see figure 1. Here, a total of m information bits is divided into g parts each containing p bits, i.e., m = pg and g = N/n, where N is the size of OFDM-IM block. In each subblock of length n, k out of n subcarriers are activated based on the first p1 bits of the incoming p bits, where p = p1 + p2, p1 = log2(C(n, k)) and p2 = k log2(M). The remaining p2 bits are reserved for M-ary constellation symbols. Consequently, the information bits are carried by the active subcarriers as well as their indices) for which a set of resource elements is available, wherein the data includes a first portion and a second portion and the set of resource elements includes a first subset of resource elements (see section II first paragraph equations 1 and 2 the set of active subcarriers) and a second subset of resource elements (see the first paragraph under equation 6; the inactive subcarriers are employed); including the first portion of the data in the first subset of resource elements, wherein the first subset of resource elements are selected to correspond to one or more active subcarriers for the IM-OFDM data transmission (see section II first paragraph In an OFDM-IM symbol the set of active subcarriers are represented by equations 1-5); encoding the second portion of the data by a configuration of the first subset of resource elements (see section II figure 1 the clipping, N-ffT, modification and N-IFFT and the equations 3-5); transmitting, via the IM-OFDM data transmission, first signals over the first subset of resource elements, the first signals representative of the first portion of the data (the transmission is implicit over the teachings of Memisoglu with respect to section II equations 1-5 and figure 1); and transmitting, via the IM-OFDM data transmission and over one or more resource elements of the second subset of resource elements, one or more second signals (see section III subsection B employment of inactive subcarriers  and method 1 in item 4 of subsection B of section III).
In regards to claims 2 and 22, Memisoglu teaches, reducing a peak-to-average-power ratio associated with transmission of the first signals by transmission of the one or more second signals (see the title; see section I above the beginning of section II; reducing the PAPR of OFDM-IM for low-power wireless communication system).
In regards to claims 3 and 23 Memisoglu teaches, wherein the one or more second signals are tone reservation or dummy signals (see section I; Tone reservation is a technique that reserves a small subset of tones, which are known by the transmitter and the receiver, to reduce the PAPR).
In regards to claims 4, and 24 Memisoglu teaches, selecting the configuration according to an index modulation scheme (see section I; the representation of active subcarriers in OFDM-index modulation by equations 1-5).
In regards to claims 5 and 25, Memisoglu teaches, transmitting control signaling indicating a frequency band comprising the set of resource elements (see section I; since the active carriers and the inactive carriers are identified, the control signaling as claimed is implicit).
Claim(s) 1 and 21 are rejected under 35 U.S.C. 102 (a) as being anticipated by Kim (NPL titled: PAPR Reduction in OFDM-IM Using Multilevel Dither Signals).
In regards to claims 1 and 21 Kim (NPL titled: PAPR Reduction in OFDM-IM Using Multilevel Dither Signals) teaches a method for wireless communication, comprising: identifying data to include in an index modulation orthogonal frequency division multiplexing (IM-OFDM) data transmission (see page 258 section II sub section B; In the OFDM-IM system using N subcarriers, m information bits enter the OFDM-IM transmitter for transmission of one OFDM-IM block. These m bits are divided into g groups, where each contains p bits, i.e., m = pg. The p bits in each group are mapped to one subblock of length n in frequency domain, where n = N/g) for which a set of resource elements is available, wherein the data includes a first portion and a second portion and the set of resource elements includes a first subset of resource elements (see pages 258-259 section II sub section B; Specifically, for each subblock, only k out of n subcarriers are activated and the pattern is determined based on the first p1 bits of the p bits in the group. The remaining p2 = k log2 M bits of the p bits, i.e., p = p1 + p2, are mapped onto the M-ary signal constellation to determine the symbols in the active subcarriers) and a second subset of resource elements (see page 259 section II sub section B; setting the symbols in the inactive (or idle) subcarriers to zero); including the first portion of the data in the first subset of resource elements, wherein the first subset of resource elements are selected to correspond to one or more active subcarriers for the IM-OFDM data transmission (see pages 258-259 section II sub section B; Specifically, for each subblock, only k out of n subcarriers are activated and the pattern is determined based on the first p1 bits of the p bits in the group. The remaining p2 = k log2 M bits of the p bits, i.e., p = p1 + p2, are mapped onto the M-ary signal constellation to determine the symbols in the active subcarriers); encoding the second portion of the data by a configuration of the first subset of resource elements (see page 259 section II subsection B; setting the symbols in the inactive (or idle) subcarriers to zero. In other words, in the OFDM-IM system, the information is conveyed by both of the M-ary modulated symbols and the indices of the active subcarriers); transmitting, via the IM-OFDM data transmission, first signals over the first subset of resource elements, the first signals representative of the first portion of the data (see page 259 section II subsection B; in the OFDM-IM system, the information is conveyed by both of the M-ary modulated symbols and the indices of the active subcarriers; The symbol sequence in frequency domain is processed by the inverse discrete Fourier transform (IDFT) to generate the OFDM-IM signal sequence in time domain); and transmitting, via the IM-OFDM data transmission and over one or more resource elements of the second subset of resource elements, one or more second signals (see page 259 section II subsection B; The OFDM-IM transmitter creates all of the subblocks by considering Iβ and Sβ for all β’s first).
In regards to claims 2 and 22, Kim teaches, reducing a peak-to-average-power ratio associated with transmission of the first signals by transmission of the one or more second signals (see page 259, Section III sub sections A and B; PAPR reduction using single level and multilevel Dither signals).
In regards to claims 3 and 23 Kim teaches, wherein the one or more second signals are tone reservation or dummy signals (see page 259 section II sub section B; setting the symbols in the inactive (or idle) subcarriers to zero).
In regards to claims 4, and 24 Kim teaches, selecting the configuration according to an index modulation scheme (See page 258, section II subsection B; OFDM-IM mapping procedure is not only performed by assigning the corresponding modulated symbols, but also by the indices of the subcarriers).
In regards to claims 5 and 25, Kim teaches, transmitting control signaling indicating a frequency band comprising the set of resource elements (see page 258 section II subsection B; since the indices of the subcarriers are indicated, the control signaling is implicit).
Allowable Subject Matter
Claims 12-20 and 27-30 are allowed.
Claims 6-11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, prior art Kim (IEEE DOCUMENT TITLLE:  PAPR Reduction in OFDM-IM Using Dither Signals) teaches, PAPR reduction in OFDM-IM by exploiting that the amplitude of the symbols in the active subcarriers are variously distributed for different subblocks (see the abstract).  However there is no teaching of having additional content other than OFDM-IM and avoiding the decoding of the content as claimed.
Claims 6-11 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art Shattil (US Publication 2020/0374054 A1) teaches, employing dense codewords which facilitate signal processing operations in order to provide a transmission with a low PAPR (see the abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466